Case 1:19-cv-01748-WJM-STV Document 88 Filed 12/23/20 USDC Colorado Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                  Judge William J. Martínez

  Civil Action No. 19-cv-1748-WJM-STV

  RAYMOND ROBLES,

         Plaintiff,

  v.

  AMERICAN FAMILY MUTUAL INSURANCE COMPANY,

         Defendant.


                      ORDER DENYING DEFENDANT’S MOTION TO STRIKE
                       PLAINTIFF’S REBUTTAL EXPERT DISCLOSURES


         Plaintiff Raymond Robles brings this insurance action against Defendant

  American Family Mutual Insurance Company, arguing that Defendant breached its

  insurance contract with Plaintiff following a single-car automobile accident which

  resulted in the death of Plaintiff’s five-year-old son. In addition to his breach of

  insurance contract claim, Plaintiff also alleges that Defendant has denied and/or

  delayed payments of uninsured motorist (“UM”) benefits to him in bad faith. (ECF No. 5

  at 3–5.)

         This matter comes before the Court on Defendant’s Motion to Strike Plaintiff’s

  Rebuttal Expert Disclosures (“Motion”), filed on March 31, 2020. (ECF No. 49.)

         For the reasons set forth below, the Court denies the Motion.
Case 1:19-cv-01748-WJM-STV Document 88 Filed 12/23/20 USDC Colorado Page 2 of 7




                                      I. BACKGROUND

  A.     Factual Background

         This Court’s Scheduling Order required the parties to designate their affirmative

  experts and disclose each of their expert’s reports on or before December 16, 2019.

  (ECF No. 27 at 11.) In the Scheduling Order, Plaintiff indicated that he “believes he will

  need an expert in insurance companies’ duties of good faith and fair dealing” and may

  need an expert “regarding damages suffered as a result of Defendant’s bad faith

  conduct.” (Id.) Defendant indicated it “anticipates expert testimony in all fields in which

  Plaintiff designates expert testimony.” (Id.) The Scheduling Order further required the

  parties to designate all rebuttal experts on or before January 15, 2020. (Id.)

         On December 16, 2019, in accordance with the Scheduling Order, Defendant

  disclosed the expert testimony of John M. Palmeri, Esq. (ECF No. 48-1.) Plaintiff did

  not designate an affirmative expert witness. On January 15, 2020, Plaintiff designated

  Russell A. Kile as a rebuttal expert. (ECF No. 48-3.)

         On March 31, 2020, Defendant filed the Motion. (ECF No. 49.) Plaintiff

  responded on April 21, 2020 (ECF No. 52), and Defendant replied on May 5, 2020 (ECF

  No. 60).

  B.     The Experts

         Defendant’s affirmative expert, Mr. Palmeri, provided the following opinion:

                In my opinion, [Defendant] acted reasonably, well within
                industry standards. [Defendant] has an obligation under the
                UM/UIM Endorsement of the Policy to issue the payment to
                both [Plaintiff] and Ms. Borgman as insureds. This is also in
                compliance with the Colorado Wrongful Death Act.
                Complying with the contractual obligations of the policy and
                Colorado law is certainly not bad faith. [Defendant] did not
                delay in handling the claim. The documents requested by
                [Defendant] were not provided until February 20, 2019.

                                               2
Case 1:19-cv-01748-WJM-STV Document 88 Filed 12/23/20 USDC Colorado Page 3 of 7




                [Defendant] was then ready to issue payment on March 8,
                2019—a reasonable period of time. Payment was in fact
                tendered to both [Plaintiff] and Ms. Borgman on March 26,
                2019. [Defendant] did not delay payment on the claim, but
                acted reasonably and within industry standards.

  (ECF No. 48-2 at 7.)

         Plaintiff’s rebuttal expert, Mr. Kile, opined that “[Defendant’s] conduct was not

  reasonable and was below insurance industry standards.” (ECF No. 48-4 at 6.) Among

  other things, he stated that:

         •      Industry standards obligate an insurance company to
                promptly identify, investigate, and communicate any
                coverage issues that may arise in the course of the claim
                process. Where possible, the insurer must also provide the
                insured with a reasonable opportunity to cure any coverage
                issues that may arise. It is my opinion [that] the UM
                coverage determination by [Defendant] for this claim did not
                comply with the applicable industry standards in Colorado.

         •      [Defendant’s] failure to investigate coverage, solicit claims,
                and provide a thorough explanation of [its] coverage
                determination and the policy benefits available was not
                reasonable and did not meet the standards of good faith
                claim handling. This is not the industry standard.

         •      Other than the investigation surrounding the coverage
                determination of this claim, it is my opinion that [Defendant’s]
                investigation of the facts and liability of this claim complied
                with the applicable industry standards in Colorado.

         •      An insurer has an obligation to review all aspects of
                damages and evaluate an insured’s claim fairly and
                objectively, without placing the insurance company’s
                interests above the interests of the insured. . . . It is my
                opinion [Defendant’s] evaluation of this claim complied with
                the applicable industry standards in Colorado.

         •      [Defendant] calculated the amount of benefits owed to
                [Plaintiff] but refused to provide any explanation as to why
                they needed to include [T.R.’s] parents as payees on the
                check. [It] should have communicated the policy coverage
                to [Plaintiff] to explain their position, but [it] did not. . . . In
                sum, [Defendant’s] handling of [Plaintiff’s] UM claim did not

                                                  3
Case 1:19-cv-01748-WJM-STV Document 88 Filed 12/23/20 USDC Colorado Page 4 of 7




                   meet industry standards and fell short of its good faith
                   obligations. In my opinion, [Defendant’s] actions were
                   unreasonable and a violation of its duties of good faith and
                   fair dealing.

  (Id. at 7–12.)
                                          II. ANALYSIS

         Federal Rule of Civil Procedure 26(a)(2)(C)(ii) defines a rebuttal expert as one

  whose testimony is “intended solely to contradict or rebut evidence on the same subject

  matter identified by another party.” The rule makes clear that a rebuttal expert’s

  testimony must “relate to and rebut evidence or testimony on the same subject matter

  identified by another party under Rule 26(a)(2)(B) or (C).” Bleck v. City of Alamosa,

  Colo., 2012 WL 695138, at *4 (D. Colo. Mar. 5, 2012) (emphasis in original).

         “[W]here the evidence rebuts new evidence or theories proffered in the

  defendant’s case-in-chief, that the evidence may have been offered in the plaintiff's

  case-in-chief does not preclude its admission in rebuttal.” Koch v. Koch Indus., Inc.,

  203 F.3d 1202, 1224 (10th Cir. 2000) (citing Bell v. AT&T, 946 F.2d 1507, 1512 (10th

  Cir. 1991)). However, when a plaintiff “seek[s] to rebut defense theories which [it] knew

  about or reasonably could have anticipated, the district court is within its discretion in

  disallowing rebuttal testimony.” Id.; SIL-FLO, Inc. v. SFHC, Inc., 917 F.2d 1507, 1515

  (10th Cir. 1990) (recognizing that rebuttal testimony was properly excluded where

  rebuttal testimony was really an attempt by party to “introduce or interpret exhibits more

  properly part of its case-in-chief”).

         Defendant argues that Mr. Kile’s rebuttal expert opinions are not confined to the

  same subject matters as Mr. Palmeri’s expert opinion. (ECF No. 48 at 6.) The Court

  disagrees.




                                                 4
Case 1:19-cv-01748-WJM-STV Document 88 Filed 12/23/20 USDC Colorado Page 5 of 7




         After chronicling the claims handling process, Mr. Palmeri opined that Defendant

  acted reasonably and within industry standards in its handling of Plaintiff’s claim and

  decision to issue payment to both Plaintiff and Ms. Borgman as insureds. (ECF No. 48-

  2 at 7.) In his rebuttal expert report, Mr. Kile attacks several aspects of Defendant’s

  handling of Plaintiff’s insurance claim and concludes that Defendant’s actions did not

  comport with insurance industry standards. Although Mr. Kile analyzes multiple aspects

  of Defendant’s claim handling that Mr. Palmeri did not explicitly address, his opinions

  relate to the same underlying topic—whether Defendant’s handling of Plaintiff’s claim

  was reasonable and complied with industry standards. 1 See Armstrong v. I-Behavior

  Inc., 2013 WL 2419794, at *3 (D. Colo. June 3, 2013) (rejecting argument that the

  phrase “same subject matter” should be construed in an overly narrow fashion). The

  Court therefore finds that Mr. Kile’s opinions relate to the same subject matter as Mr.

  Palmeri’s opinion and should not be stricken on this basis.

          Defendant also contends Mr. Kile’s testimony is improper rebuttal testimony

  because it attempts to introduce new affirmative evidence in the guise of rebuttal

  evidence.

         To be sure, Plaintiff could have chosen to designate Mr. Kile as an affirmative

  expert to testify in Plaintiff’s case-in-chief. After all, Mr. Kile’s opinions regarding

  Defendant’s purported non-compliance with industry standards relate directly to whether

  Defendant unreasonably delayed or denied payment of claim for benefits owed to

         1  Defendant notes that “Mr. Kile’s report references Mr. Palmeri’s report and opinion
  only one and does so briefly within an approximately three-page discussion of industry
  standards for coverage determination.” (ECF No. 48 at 5.) Despite only explicitly referencing
  Mr. Palmeri’s report once, the content of Mr. Kile’s opinions relate to the same subject matter as
  Mr. Palmeri’s report, i.e., whether Defendant’s handling of Plaintiff’s claim complied with
  applicable insurance industry standards.


                                                  5
Case 1:19-cv-01748-WJM-STV Document 88 Filed 12/23/20 USDC Colorado Page 6 of 7




  Plaintiff. See Am. Family Mut. Ins. Co. v. Allen, 102 P.3d 333, 343 (Colo. 2004) (en

  banc) (recognizing that in assessing a bad faith claim, “the reasonableness of an

  insurer’s conduct is measured objectively based on industry standards in both the first-

  party and third-party context”). However, the mere fact that evidence could have been

  offered in a plaintiff’s case-in-chief “does not preclude its admission in rebuttal” where

  the “evidence rebuts new evidence or theories proffered in a defendant’s case-in-chief.”

  Koch, 203 F.3d at 1224. Because Defendant has designated an expert to testify about

  Defendant’s compliance with insurance industry standards, Plaintiff is entitled to present

  its own expert who will attempt to disprove or contradict Defendant’s expert on the same

  subject matter.

         Accordingly, the Court will not exercise its discretion to strike Mr. Kile’s rebuttal

  expert opinion on the basis that the testimony could have been offered in Plaintiff’s

  affirmative case-in-chief.2 However, Plaintiff is on notice that Mr. Kile’s trial testimony

  will be limited to that of a true rebuttal expert. See Mason v. Am. Family Mut. Ins. Co.,

  2020 WL 5982883, at *3 (D. Colo. Oct. 8, 2020) (recognizing that individuals designated

  only as rebuttal experts “may present limited testimony, may not testify as part of a

  party’s case-in-chief, and cannot testify unless and until the testimony they were

  designated to rebut is given at trial” (internal quotations omitted)).

                                        III. CONCLUSION

         For the reasons set forth above, the Court DENIES Defendant’s Motion to Strike

  Plaintiff’s Rebuttal Expert Disclosures (ECF No. 49).


         2
              Because the Court has not determined that Mr. Kile is a late-disclosed affirmative
  expert, it need not analyze Defendant’s arguments relating to whether Mr. Kile’s purportedly late
  designation was substantially justified or harmless.


                                                 6
Case 1:19-cv-01748-WJM-STV Document 88 Filed 12/23/20 USDC Colorado Page 7 of 7




        Dated this 23rd day of December, 2020.


                                                 BY THE COURT:



                                                 ______________________
                                                 William J. Martinez
                                                 United States District Judge




                                           7
